



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Dirie, 2013
    ONCA 261

DATE: 20130425

DOCKET: C54815

Juriansz, MacFarland and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Abdi Dirie

Appellant

Abdi Dirie, in custody

Anida Chiodo, Duty Counsel

Peter Scrutton, for the respondent

Heard and released orally: April 15, 2013

On appeal from the conviction entered on October 11, 2011
    by Justice Ian MacDonnell of the Superior Court of Justice, sitting with a
    jury.

ENDORSEMENT

[1]

We are not persuaded that the trial judge made any error in admitting
    the evidence of Officer Smissen. He detailed in his reasons on the
voir
    dire
the reason why his evidence would be admitted while that of P.C. Taylor
    would not.

[2]

P.C. Smissen had had dealings with the appellant on the night of his
    arrest. He took photos of the appellant. He paid attention to his features at
    the time and it was that earlier acquaintance with the appellant that enabled
    him to later identify him on the store video taken two hours prior to the
    robbery.

[3]

While the prior acquaintance with the appellant was not lengthy, it was
    in our view, sufficient. The duration of that acquaintance would go to weight
    and not admissibility. As the trial judge noted, his prior acquaintance was at
    a time very close to both events as recorded on the video.

[4]

As to the photos of the accused, when we consider the trial judges
    clear instruction on the dangers of identification evidence, there was no
    unfairness to the accused. As to the inconsistencies in the officers evidence they
    are, in our view, not material. With the number of officers involved in the
    pursuit of suspected robbers, it would be unusual indeed if there werent minor
    inconsistencies and, in any event, these were matters for the jurys
    consideration.

[5]

The appeal is dismissed.

R.G.
    Juriansz J.A.

J.
    MacFarland J.A

S.E. Pepall
    J.A.


